Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 1 of 7




           EXHIBITD
       Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 2 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT




       Francoeur Senior Housing LLC,

                      Plaintiff,                      No.:

       V.                                             DECLARATION OF STEPHEN J.
                                                      BERGERON IN SUPPORT OF
       Centerline Corporate Partners XXII             PETITIONER FRANCOEUR
LP, and Related Corporate XXII SLP, LP. ,             SENIOR HOUSING LLC'S
                                                      PETITION TO APPOINT A
                      De fondants.                    NEUTRAL UMPIRE




       I, Stephen J. Bergeron, make this declaration pursuant to 28 U.S .C.§ 1746:

       1.      I am a principal at Bergeron Commercial Appraisal located in Portsmouth, New

Hampshire. My firm specializes in commercial real estate appraisal throughout the New

Hampshire market, including apartment complexes developed using Low-Income Housing Tax

Credits. I have been appraising commercial real estate in New Hampshire since 1992 and have

earned the Appraisal lnstitute's MAI designation.

       2.      My partner, Kathleen Bergeron, who conducted the appraisal of the Albert Jack

Labonte Elderly Apartments located at 191 Maple Street, Somersworth, New Hampshire (the

"Apartment Complex"), is a Certified General Appraiser who has been appraising commercial

real estate in New Hampshire since 1999 and has earned the Appraisal lnstitute's MAI

designation.

       3.      With respect to appraisal, the Apartment Complex's affordable housing issues

appear very straightforward. For this reason, both appraisals spend a majority of the analysis on

the apartment market. The projections used in the valuations, including vacancy, expenses, and a
        Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 3 of 7




cap rate are not all that different. The main difference between the two appraisals of the

Apartment Complex is the estimate of market rent and the reliance on "market up to market."

       4.      In my opinion, geographic competence, local market knowledge, and an ability to

understand the Somersworth apartment market and comparables analyzed is the single most

important qualification for a neutral umpire in this matter. Accordingly, an umpire with

appraisal experience in   ew Hampshire who is a licensed New Hampshire appraiser would be

the most able and competent.

        5.     Importantly, given both the relative small size of the Apartment Complex and the

existence of a pandemic, it seems impractical to select an umpire who may be at a disadvantage

in reviewing the t\vo appraisals and detem1ining market rent unless the umpire can see the

Apartment Complex and assess market conditions in person.

        6.     For these reasons, I recommend the appointment of Marsha Campaniello of MMC

Appraisal Services located in Concord, New Hampshire.

        7.     Ms. Campaniello's qualifications include over 18 years of appraisal experience in

New Hampshire, including at least 11 affordable housing properties in New Hampshire, many

including Section 8 Housing Assistant Payment contracts like the property at issue here. Ms.

Campaniello's qualifications are more thoroughly set forth in the attached Exhibit A.

        8.     I have personal knowledge of all facts stated in this declaration, and if called to

testify, I could and would testify competently thereto.

        I declare under penalty of perjury that the foregoing is true and correct. Executed on

      2/?!'1~/
        l  I


                                              Stephen J. Bergeron
Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 4 of 7




           EXHIBIT A
    Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 5 of 7




                           REAL ESTATE APPRAISAL QUALIFICATIONS
                                            OF
                                MARSHA M. CAMPANIELLO
License
    State of New Hampshire                      Certified General Appraiser
                                                (#NHCG-675)
Education:
Real Estate Appraisal courses completed and exams passed:
     Basics of Real Estate Appraisal (AC 110)
     Appraisal Procedures (AC 120)
     Uniform Standards of Professional Appraisal Practice
     Appraising Income Properties
     Advanced Income Property Appraising
     Advanced Issues in Appraising
     GIS Applications for Real Estate Appraisers
     Analyzing Operating Expenses
     Federal Land Acquisition Appraising
     Subdivision Valuation
     As of the date of this report, I, Marsha M. Campaniello, have completed the requirements under
the continuing education program as required for NH Certified General Appraiser.
University of New Hampshire
Durham, New Hampshire
       Field of Study: Social Psychology
Keene State College
Keene, New Hampshire
       Field of Study: Microeconomics
Professional Experience:
    2020 - Present                              MMC APPRAISAL SERVICES
                                                Concord, NH
    2002-2020                                   MMC APPRAISAL SERVICES, affiliated with
                                                FREMEAU APPRAISAL, INC.
                                                Manchester, New Hampshire
    1994-2002                                    EASTPOINT TECHNOLOGIES, LLC
                                                 Bedford, New Hampshire
    1991 - 1994                                  CHITTENDEN BANK
                                                 Putney, Vermont
    1990-1991                                    COMPUTER & NETWORK SERVICES and
                                                 DESKTOP EXPRESSIONS
                                                 Peterborough, New Hampshire
    1990                                         JOHN BROWN LIMITED, INC.
                                                 Peterborough, New Hampshire



                               MMC APPRAISAL SERVICES
     Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 6 of 7




Professional Experience (Cont'd):
     1983 -1990                                      GRANITE BANK
                                                     Peterborough, New Hampshire
     1975 -1977                                      KIEL AND FREEMAN, ATTORNEYS AT LAW
                                                     Springfield, Vermont

Affiliations
    2006 - Present                                   Investment Real Estate Roundtable - Member

Qualified Expert Witness (Testimony & Depositions)
•   Hillsborough County Superior Court
        o Roberts, et al v. Roberts, et al - Mediation Expert Witness
•   Merrimack County Family Court
        o Sanborn and Bart- Court Testimony
•   Merrimack County Superior Court
        o So. NH University v. Altenburg, et al - Mediation Expert Witness
        o Mulligan v. Town of Henniker- Court Testimony
•   Middlesex County (Mass.) Superior Court
        o Levesque, et al v. Dram Cup Hill, Inc. et al - Court Testimony
•   Mediation re: Tax Abatement
       o Smokestack Realty LLC v. City of Concord - Expert Witness
       o American Fences, Inc. v. Town of Hooksett - Expert Witness
•   Rockingham County Probate Court - Petition to Partition
       o Dawson v. Dawson - Settlement Proceedings; Expert Witness
•   Zoning Board of Adjustment- Hearing Testimony
       o Aquarion Water Co./Eversource v. Town of Hampton
       o US Cellular v. Town of North Hampton
       o Industrial Communications v. Town of Epping
       o Industrial Communications v. Town of East Kingston
•   NH Board of Tax and Land Appeals
       o KGI Gorham, LLC v. Town of Gorham - Hearing Testimony
       o Palm Square, LLC. v. State of NH DOT - Hearing Testimony
       o Hinsdale Real Estate Development Inc. v. Town of Hinsdale -Hearing Testimony
       o State of NH v. Rosewood Estates Assoc., Inc., et al - Hearing Testimony
       o State of NH v. Labonte Revocable Trust of 2011, et al-Hearing Testimony & Expert Witness
       o State of NH v. Labonte Investment Realty, LLC - Hearing Testimony & Expert Witness
•   Deposition Re: Tax Abatement
       o NH Sportsplex v. Town of Bedford
•   US District Court (NH)
       o US Cellular v. Town of Bow - Declaration for Plaintiff




                                MMC APPRAISAL SERVICES
            Case 2:21-cv-00036-wks Document 1-4 Filed 02/17/21 Page 7 of 7




                           State of New Hampshire
                                  REAL ESTATE APPRAISER BOARD
                                    APPROVED TO PRACTICE AS A
                                      CERTIFIED Gfil'IFRAL APPRAISER
                                 ISSUED To: MARSHA M CAMP ANIELLO




               Certificate No:   NHCG-675                                EXPIRATION DATE:   05/31/2021




                                     State of New Hampshire
                                     RFAL ESTATE APPRAISER BOARD
                                       APPROVED TO PRACTICE AS A
                                         Certified General Appraiser
                                     ISSUED TO: MARSHA M CAM P ANIELLO




                                     Certificate No:                    ExPIRATION D ATE:
                                        NHCG-675                        05 /31 /2021



For additional information pleas e contact the Board office at colleen.giffin@oplc.nh.gov or visit our web site at
http:// www.oplc.nh.gov/ real-es tate-ap pr ais ers/i ndex.h tm
